 Case 1:19-cr-00111-JAO Document 1 Filed 01/10/19 Page 1 of 27            PageID #: 1




WARNING:          THIS IS A SEALED DOCUMENT CONTAINING
                  NON-PUBLIC INFORMATION

KENJI M. PRICE #10523
United States Attorney
District of Hawaii

REBECCA PERLMUTTER
                                                               FILED IN THE
                                                      UNITED STATES DISTRICT COURT

Assistant U.S. Attorney                                    DISTRICT OF HAWAII
                                                            Jan 10, 2019
Room 6-100, PJKK Federal Building                          SUE BEITIA, CLERK
300 Ala Moana Boulevard
Honolulu, Hawaii 96850
Telephone: (808) 541-2850
Facsimile: (808) 541-2958
E-Mail: rebecca.perlmutter@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA

                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,      ) MAG. NO. 19-00036 KJM
                               )
               Plaintiff,      ) CRIMINAL COMPLAINT
                               )
          vs.                  )
                               )
MICHELET LOUIS,                )
                               )
               Defendant.      )
_______________________________)

                          CRIMINAL COMPLAINT

      I, the undersigned complainant, being duly sworn, state the following is true

and correct to the best of my knowledge and belief.
     Case 1:19-cr-00111-JAO Document 1 Filed 01/10/19 Page 2 of 27       PageID #: 2



                                     COUNT 1
       Criminal Offense Committed by Person Accompanying the Armed Forces
                 Outside the United States – Communicating a Threat
                           (18 U.S.C. §§ 875(c) and 3261)

         On or about the December 28, 2018, in or around Misawa Air Base, Japan,

the defendant, MICHELET LOUIS, who was not a national of or ordinarily a

resident of Japan, engaged in the following conduct outside of the United States

that constituted an offense punishable by imprisonment for more than one year, if

the conduct had been engaged in within the special maritime and territorial

jurisdiction of the United States, while accompanying the Armed Forces outside

the United States, namely: LOUIS knowingly did transmit in interstate and foreign

commerce from in or around Misawa Air Base, Japan, to the Federal Bureau of

Investigation, a communication, namely, a telephone call, and that communication

contained a threat to injure the person of another by stating in substance and in part

that “I’m going to build a few pipe bombs,” “I’m going to find a gun,” and “I’m

going to take out as many gay people as I can[],” in violation of Title 18, United

States Code, Section 875(c).

         All in violation of Title 18, United States Code, Sections 875(c) and 3261.

//

//

//
                                            2
     Case 1:19-cr-00111-JAO Document 1 Filed 01/10/19 Page 3 of 27       PageID #: 3



                                     COUNT 2
       Criminal Offense Committed by Person Accompanying the Armed Forces
              Outside the United States – Making Threat by Telephone
                          (18 U.S.C. §§ 844(e) and 3261)

         On or about the December 28, 2018, in or around Misawa Air Base, Japan,

the defendant, MICHELET LOUIS, who was not a national of or ordinarily a

resident of Japan, engaged in the following conduct outside of the United States

that constituted an offense punishable by imprisonment for more than one year, if

the conduct had been engaged in within the special maritime and territorial

jurisdiction of the United States, while he was accompanying the Armed Forces

outside the United States, namely: through the use of a telephone, and in and

affecting interstate and foreign commerce, LOUIS willfully made a threat

concerning an alleged attempt being made, and to be made, to kill and injure

individuals, by means of an explosive, by stating in substance and in part, in a

telephone call to the Federal Bureau of Investigation, that “I’m going to build a

few pipe bombs,” “I’m going to find a gun,” and “I’m going to take out as many

gay people as I can[],” in violation of Title 18, United States Code, Section 844(e).

         All in violation of Title 18, United States Code, Sections 844(e) and 3261.

//

//

//
                                            3
 Case 1:19-cr-00111-JAO Document 1 Filed 01/10/19 Page 4 of 27            PageID #: 4



      I further state that I am Special Agent of the Federal Bureau of

Investigations and that this Complaint is based upon the facts set forth in the

attached “Affidavit in Support of Criminal Complaint,” which is attached hereto

and incorporated herein by reference.



                                        /s/ Heidi Turner
                                        HEIDI TURNER
                                        Special Agent
                                        Federal Bureau of Investigation




Sworn to under oath before me telephonically and attestation acknowledged
pursuant to FRCP 4.1(b)(2),
This 10th day of January, 2019:



                          Kenneth J. Mansfield
                          United States Magistrate Judge
                                           4
 Case 1:19-cr-00111-JAO Document 1 Filed 01/10/19 Page 5 of 27      PageID #: 5




WARNING:         THIS IS A SEALED DOCUMENT CONTAINING
                 NON-PUBLIC INFORMATION

KENJI M. PRICE #10523
United States Attorney
District of Hawaii

REBECCA PERLMUTTER
Assistant U.S. Attorney
Room 6-100, PJKK Federal Building
300 Ala Moana Boulevard
Honolulu, Hawaii 96850
Telephone: (808) 541-2850
Facsimile: (808) 541-2958
E-Mail: rebecca.perlmutter@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA

               IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,      ) MAG. NO. 19-00036 KJM
                               )
               Plaintiff,      ) AFFIDAVIT IN SUPPORT OF
                               ) CRIMINAL COMPLAINT
          vs.                  )
                               )
MICHELET LOUIS,                )
                               )
               Defendant.      )
_______________________________)

         AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

     I, HEIDI TURNER, being duly sworn, depose and state as follows:

     I am a Special Agent with the Federal Bureau of Investigation (FBI). I have
 Case 1:19-cr-00111-JAO Document 1 Filed 01/10/19 Page 6 of 27           PageID #: 6



been employed by the FBI since November 2014. I am currently assigned to the

Counterterrorism Squad of the FBI Honolulu Field Office. I have experience

investigating allegations of fraud, narcotics trafficking, violent crime, organized

crime, and terrorism. I am also experienced in evidence collection, physical

surveillance, interviews, and the use of search warrants, wiretaps, and informants.

As a federal agent, I am authorized to investigate violations of the laws of the

United States, and I am a law enforcement officer with the authority to execute

search and arrest warrants under the authority of the United States.

      The facts in this affidavit come from my personal observations, my training

and experience, and information obtained from other agents and witnesses. This

affidavit is intended to show merely that there is sufficient probable cause for the

specified violation of federal law and does not set forth all of my knowledge about

this matter.

      This affidavit is in support of a criminal complaint and arrest warrant for

MICHELET LOUIS (“LOUIS”) for violations of Title 18, United States Code,

Sections 875(c), 844(e) and 3261(a)(1). Title 18, United States Code, Section

875(c) (Interstate Threatening Communications) prohibits, “transmit[ting] in

interstate or foreign commerce any communication containing any threat to kidnap

any person or any threat to injure the person of another . . .” and 18 U.S.C § 844(e)

(Use of Interstate Communications to Communicate a Threat by Means of Fire or

                                          2
 Case 1:19-cr-00111-JAO Document 1 Filed 01/10/19 Page 7 of 27          PageID #: 7



an Explosive), which states, “Whoever, through the use of the mail, telephone,

telegraph, or other instrument of interstate or foreign commerce, or in or affecting

interstate or foreign commerce, willfully makes any threat, or maliciously conveys

false information knowing the same to be false, concerning an attempt or alleged

attempt being made, or to be made, to kill, injure, or intimidate any individual or

unlawfully to damage or destroy any building, vehicle, or other real or personal

property by means of fire or an explosive . . . .”

                              Background on the Law

      I have been informed that the Military Extraterritorial Jurisdiction Act

(MEJA) is codified at Title 18, United States Code, Sections 3261 to 3267.

Specifically, I have been informed that pursuant to Title 18, United States Code,

Section 3261(a)(1), whoever engages in conduct outside the United States that

would constitute an offense punishable by imprisonment for more than one year if

the conduct had been engaged in within the special maritime and territorial

jurisdiction of the United States, while employed by or accompanying the Armed

Forces outside the United States, shall be punished as provided for that offense.

      I have also been informed that Title 18, United States Code, Section 3267(2)

defines the term “ accompanying the Armed Forces outside the United States” as

“a dependent of a member of the Armed Forces . . . residing with such member . . .




                                           3
 Case 1:19-cr-00111-JAO Document 1 Filed 01/10/19 Page 8 of 27            PageID #: 8



outside the United States and not a national of or ordinarily resident in the host

nation.”

      I have additionally been informed that, pursuant to Title 18, United States

Code, Sections 875(c) and 844(e), offenses committed within the special maritime

and territorial jurisdiction of the United States, are punishable by imprisonment for

more than one year.

      I have further been informed that venue is appropriate in the District of

Hawaii because the State of Hawaii is LOUIS’s last known residence.

Specifically, venue statute 18 U.S.C. § 3238 states:

      The trial of all offenses begun or committed upon the high seas, or
      elsewhere out of the jurisdiction of any particular State or district, shall be in
      the district in which the offender, or any one of two or more joint offenders,
      is arrested or is first brought; but if such offender or offenders are not so
      arrested or brought into any district, an indictment or information may be
      filed in the district of the last known residence of the offender or of any one
      of two or more joint offenders, or if no such residence is known the
      indictment or information may be filed in the District of Columbia.

                         Facts to Support Probable Cause

                               Background on LOUIS

      On January 9, 2019, various records checks were conducted in United States

Department of Homeland Security-related databases. These records revealed that

LOUIS was born in Port Au Prince, Haiti, and became a U.S. Lawful Permanent

Resident on or about July 21, 1996. LOUIS has since naturalized as a U.S. citizen.

Additional records checks revealed that LOUIS last departed the U.S. on
                                           4
 Case 1:19-cr-00111-JAO Document 1 Filed 01/10/19 Page 9 of 27        PageID #: 9



November 8, 2018, via Japan Airlines flight number 789. This flight traveled from

Honolulu International Airport, in Honolulu, Hawaii, to Narita International

Airport in Japan. On November 10, 2018, LOUIS was scheduled to travel from

Haneda International Airport to Misawa Airport, both located in Japan. The phone

number associated with this itinerary was a Hawaii number with area code 808 and

ending in 2272, and the address associated was located in Kapolei, Hawaii (entered

as “KAPOLEIFL” in the record) 96707.

      On January 9, 2019, Department of Defense records checks indicated

LOUIS served in the U.S. Army from July 29, 2008, to July 29, 2013, and served

in the U.S. Army Reserve from July 29, 2013, to June 14, 2016. LOUIS’s primary

specialty in the military was as a pharmacy specialist. LOUIS was honorably

discharged from service.

      Additional Department of Defense records checks indicated that LOUIS’s

spouse, J.L., was issued a permanent change of station from Joint Base Pearl

Harbor-Hickam, Hawaii, to Misawa, Japan, on April 7, 2016, and was assigned a

report date of September 30, 2016. The permanent change of station record further

indicated J.L. was to be accompanied by LOUIS, characterized as her dependent.

The address of LOUIS in this record was noted as a residence in Honolulu, Hawaii

96815. An open source search of the City and County of Honolulu’s Department

of Budget and Fiscal Services Real Property Assessment Division website

                                         5
Case 1:19-cr-00111-JAO Document 1 Filed 01/10/19 Page 10 of 27         PageID #: 10



conducted on January 9, 2019, indicated LOUIS and J.L. were recorded as the

owners of the property located in Kapolei, Hawaii 96707, on June 23, 2016.

LOUIS and J.L. were listed as the current owners, according to data that is stated

to be current through December 31, 2018. A Department of Defense database

queried for LOUIS’s biographical information on January 3, 2019, also reflected

Kapolei, Hawaii 96707, as LOUIS’s home address and LOUIS’s home phone

number as an area code 808 number ending in 2272.

      On or about December 28, 2018, and during the events at issue in this

Criminal Complaint and accompanying affidavit, LOUIS was living in military

housing, on Misawa Air Base in Japan, with his spouse, J.L. LOUIS was a

military dependent of J.L., accompanying her on her posting and was not a national

of or ordinarily resident in Japan.

          LOUIS’s Criminal History and Contacts with Law Enforcement

      On November 24, 2017, LOUIS violated a Temporary Restraining Order

(TRO), when LOUIS messaged that he wanted to slit the throat of V.L. V.L.

subsequently sought and received a restraining order against LOUIS.

      On March 25, 2018, LOUIS violated the restraining order by sending

threatening messages to V.L.

      On March 26, 2018, a police report was filed alleging LOUIS sent M.O.

threatening text messages using a Textplus application account, which had a

                                         6
Case 1:19-cr-00111-JAO Document 1 Filed 01/10/19 Page 11 of 27          PageID #: 11



subscriber name of “Michelet Louis.” M.O. then petitioned for a TRO, which was

served on LOUIS on April 18, 2018, and effective until April 18, 2021.

      On August 18, 2018, LOUIS was arrested by the Honolulu Police

Department (“HPD”) for assault in the third degree after he allegedly punched

M.K., who attempted to break up a fight between LOUIS and another individual.

A bench warrant was issued when LOUIS failed to appear at the September 17,

2018, arraignment and plea. LOUIS ultimately appeared in court on November 7,

2018, and the bench warrant was recalled. At the time of writing, LOUIS’s next

court date in this case, an arraignment and plea, was set for January 18, 2019.

      On September 1, 2018, HPD observed LOUIS parked in a rental car in a

manner that blocked a sidewalk, facing the opposite direction of the road. LOUIS

told officers an unknown person was stalking and harassing him and believed his

phone might have been hacked. LOUIS indicated he had made reports to HPD and

FBI concerning this harassment.

      On September 4, 2018, LOUIS filed a police report with HPD alleging his

home was burglarized, his passport was stolen, and a 12-inch knife recovered by

HPD from his residence was left by the alleged burglar.

      On September 5, 2018, J.B. reported to HPD that LOUIS sent him odd text

messages including pictures of machetes and statements that someone was

following him.

                                         7
Case 1:19-cr-00111-JAO Document 1 Filed 01/10/19 Page 12 of 27           PageID #: 12



      On September 13, 2018, H.R. reported to HPD that LOUIS harassed H.R. by

sending H.R. unwanted text messages and videos. H.R. did not wish to prosecute

this matter.

      On September 13, 2018, J.J. informed HPD that LOUIS threatened to harm

J.J. and J.J.’s relative. LOUIS previously attempted to slash J.J.’s tires, had begun

exhibiting erratic behavior, and , according to J.J., was a danger to himself and

others. Furthermore, J.J. told HPD that LOUIS was on medication for anger issues

and had a history of mental health issues.

      On September 17, 2018, HPD served LOUIS with a TRO obtained by M.D.

and issued by the State of Florida.

      On September 24, 18, J.W. requested HPD conduct a health and wellness

check on LOUIS because he was expressing suicidal thoughts.

      LOUIS’s Calls into the FBI National Threat Operations Center (NTOC)

      On November 16, 2018, LOUIS called the FBI National Threat Operations

Center (NTOC), formerly known as the Public Access Line (PAL), located in

Clarksburg, West Virginia, and provided his full name, date of birth, and cell

phone number with Hawaii area code 808 and ending in 2272. LOUIS stated he

was living in Hawaii for a while and received some suspicious, threatening calls on

his phone from unknown people using random numbers. According to LOUIS,

one caller said, “This is the FBI, and I’m going to kill you.” LOUIS also stated

                                          8
Case 1:19-cr-00111-JAO Document 1 Filed 01/10/19 Page 13 of 27           PageID #: 13



that on November 15, 2018, an unknown individual called him from a 628 area

code number and said, “This is the NYPD. I’m going to kill you.” LOUIS said he

filed several police reports, as well as an FBI report at the FBI Field Office in

Hawaii in August 2018. LOUIS said he never heard back from the FBI. LOUIS

provided Kapolei, Hawaii 96707, as his current address. LOUIS reported the more

he contacted law enforcement, the more menacing the calls became.

      FBI records reflect that LOUIS met with a Special Agent on duty on August

30, 2018, at the FBI Honolulu Field Office.

      On December 28, 2018, LOUIS called the FBI NTOC, located in

Clarksburg, West Virginia, and provided his full name, date of birth, and cell

phone number with Hawaii area code 808 and ending in 2272. LOUIS stated

someone had hacked his electronics and social media, impersonated him, destroyed

all of his relationships, and LOUIS wanted to die. LOUIS said he reported this

situation to the police and to the FBI, who told him there was nothing they could

do to help him. LOUIS stated he had received some “gay message requests” and

said, “I’m to the point, ma’am, the only thing I keep thinking in my mind right now

is I’m going to build a few pipe bombs. You know what I mean? Build a few pipe

bombs. I’m going to find a gun. I’m going to take as many of them out as I can.”

When asked to clarify what he was going to do with the pipe bombs, LOUIS

stated, “I’m going to take out as many gay people as I can.” When asked to repeat

                                          9
Case 1:19-cr-00111-JAO Document 1 Filed 01/10/19 Page 14 of 27        PageID #: 14



what he said, LOUIS stated, “as many gay people that [sic] as I can.” LOUIS

indicated he was from Florida but was currently living with his spouse, who was in

the military, in Japan until September 2019. LOUIS provided a current address,

which he said was on the Air Force Base in Misawa, Japan. LOUIS stated he did

not have any weapons or supplies to build pipe bombs because he was “not that

type of person.” LOUIS said, “I don’t want to have to do something, but I really

need somebody to help.” LOUIS said he was going to wait until he returned to the

United States to go through with building the pipe bombs.

      U.S. Air Force Office of Special Investigations (AFOSI) Investigation

      On January 3, 2019, a review of Misawa Air Base (MAB), Japan, Housing

Rosters confirmed that LOUIS was married to J.L. J.L. and LOUIS were currently

stationed at MAB and resided at a location in the MAB. J.L. was an active duty

member of the U.S. Air Force. A search on January 3, 2019, of the Department of

Defense Personnel Search (DPS) reflected LOUIS and J.L.’s association began on

August 21, 2014, LOUIS’s cell phone number was a Hawaii area code 808 ending

in 2272, and LOUIS’s home address was in Kapolei, Hawaii 96707.

      On January 3, 2019, AFOSI conducted a non-custodial, voluntary interview

of J.L. J.L. confirmed LOUIS was her spouse and resided on base with her in

Misawa, Japan. J.L. denied any knowledge of LOUIS’s threats to the FBI or his

desire to build explosive devices and kill homosexuals. J.L. was not aware of

                                        10
Case 1:19-cr-00111-JAO Document 1 Filed 01/10/19 Page 15 of 27           PageID #: 15



LOUIS purchasing any explosive components or building, or attempting to build,

any explosive devices. J.L. knew LOUIS made multiple calls to the FBI and

reported being hacked, threatened, and stalked. LOUIS felt that the FBI did not

take him seriously and that nothing was done to find the person hacking his social

media accounts. J.L. confirmed LOUIS received approximately two weeks of

inpatient mental health care at Tripler Army Medical Center, Fort Shafter, Hawaii,

from approximately late September 2018 to October 2018. After completing his

inpatient care in the beginning of October 2018, LOUIS moved back to MAB, JA,

with J.L.

      On January 3, 2019, J.L. provided AFOSI verbal and written consent via a

signed AF Form 1364, Consent for Search and Seizure, to allow AFOSI agents to

search her residence and outbuildings located at MAB, for explosives, bomb-

making materials, and equipment/indicia for manufacturing those devices. J.L.

was not in any form of custody at the time she provided consent and was informed

that she could be present for the search if she chose and that she could revoke

consent at any time. J.L. also confirmed that all of the areas inside of the residence

were shared, and there were no areas in the residence that were private or exclusive

to LOUIS, whom J.L. confirmed resided there. During the search, no explosives,

bomb components, explosive materials, equipment or indicia indicative of bomb-

making were located in the residence. During the search, AFOSI agents observed

                                         11
Case 1:19-cr-00111-JAO Document 1 Filed 01/10/19 Page 16 of 27          PageID #: 16



two pill bottles of Venlafaxine, an antidepressant used to treat major depressive

disorders, such as panic and social disorders, with LOUIS’s name on them. Of the

two pill bottles, only one pill remained.

      On January 3, 2019, AFOSI agents interviewed LOUIS at AFOSI, MAB,

JA, at a building in a non-custodial setting. LOUIS was not provided his Miranda

Warnings in accordance with the 5th Amendment, as he was not in the custody of

AFOSI. LOUIS was advised that he was not under arrest, he was free to leave at

any time, and he did not have to answer any questions. LOUIS voluntarily drove

to AFOSI for the interview, was not frisked prior to the interview, and LOUIS was

told he could stop the interview at any point, was offered multiple breaks and

refreshments, and the interview door was never locked. LOUIS stated he believed

he was a victim of a cyber hacker who had taken over his social media accounts

and his text messaging. LOUIS did not specify when this cyber hacking started or

why. He explained it had destroyed his personal and professional relationships to

the point of attempting to commit suicide in the fall of 2018. LOUIS did not know

who the hacker was, and stated he had renewed his social media accounts and cell

phones on multiple occasions, but he believed the hacking continued. LOUIS

detailed he believed the harassment had reached its worst level when an individual

from his phone number started to send him pornographic images involving

homosexual acts, which he did not want. The individual also sent him messages

                                            12
Case 1:19-cr-00111-JAO Document 1 Filed 01/10/19 Page 17 of 27           PageID #: 17



which he perceived to be suggesting they wanted to take part in a homosexual act.

LOUIS believed that everything communicated to friends and family were all the

work of a sophisticated hacker. LOUIS admitted he contacted the FBI and stated

he wanted to build a pipe bomb to blow up homosexuals. LOUIS claimed that he

did so because he was upset and frustrated that the FBI had previously ignored his

calls about being hacked. LOUIS targeted homosexuals because of the text

messages and the messages from his social media. LOUIS claimed not to be a

terrorist and that he did not intend to hurt himself or anyone else.

      On January 3, 2019, LOUIS provided AFOSI verbal consent to allow

AFOSI agents to search and seize his Apple iPhone X cell phone (“iPhone”) and

Microsoft Surface Pro Tablet (“Tablet”) in their entirety for information related to

the communication of his threat to the FBI. LOUIS was not in custody at the time

of consent. A search of LOUIS’s iPhone was initiated on January 3, 2019. On

January 4, 2019, LOUIS also provided signed, written consent for the iPhone and

Tablet.

      AFOSI’s search of LOUIS’s iPhone indicated that the iPhone had an

associated telephone number of Hawaii area code 808 and ending in 2272. The

search also revealed that between December 29, 2018, and January 2, 2019,

LOUIS completed approximately thirty-six firearms-related web searches, which

included the following topics: states with the least restrictive gun laws, private

                                          13
Case 1:19-cr-00111-JAO Document 1 Filed 01/10/19 Page 18 of 27          PageID #: 18



firearms listings in those respective states, firearm-purchasing processes, whether

or not one needs a state ID to purchase a firearm, and West Virginia firearms

Classifieds. On December 25, 2018, LOUIS sent the following text messages to an

associate: “Yo do you know where I can get a gun? It’s important I have

something to take care of[.]” The associate replied, “No[.] Yo don’t do anything

you will regret[.]” LOUIS then responded, “Nothing like that. I have something I

need to handle my nigga! It’s getting more urgent by the day[.]” Between

December 25, 2018, and December 31, 2018, LOUIS performed approximately

110 bomb-related searches, including the following topics: instructions on making

homemade bombs, improvised explosive devices, lists of common chemicals used

to make bombs, materials needed to build pipe bombs, and car bomb-making

instructions. LOUIS bookmarked two webpages that listed common chemicals

used to make bombs, one webpage of bomb-making instructions, and one webpage

concerning “TATP: The Chemistry of ‘Mother of Satan’ Explosive.” On

December 27, 2018, LOUIS created a list of components for a pipe bomb in the

“notes” section of his phone. On January 2, 2019, LOUIS searched for gay

festivals scheduled for 2019, primarily gay pride festivals in Colorado and Florida.

On December 27, 2018, and January 2, 2019, LOUIS also researched flights from

Misawa, Japan (MSJ), to Fort Lauderdale, Florida (FLL), Denver, Colorado

(DEN), and Charleston, West Virginia (CRW).

                                         14
Case 1:19-cr-00111-JAO Document 1 Filed 01/10/19 Page 19 of 27      PageID #: 19



      AFOSI’s search of LOUIS’s iPhone also indicated that on December 25,

2018, LOUIS visited a website entitled, “List of common chemicals used to make

bombs released in bid to stem terrorism - ABC News (Australian Broadcasting

Corporation).” On December 26, 2018, LOUIS visited a website entitled “Bomb-

making instructions, execution videos and 46K pro-ISIL Twitter accounts: Path to

jihad runs wild online - National Post.” On January 4, 2019, LOUIS bookmarked a

website entitled, “Islamic State’s Shishani unhurt: Amaq news agency.”

      AFOSI’s search of LOUIS’s iPhone additionally revealed that between

November 25, 2017, and January 2, 2019, LOUIS sent multiple threatening text

messages to various associates, including the following:

 DATE       MESSAGE
 11/25/2017 I am KILL U. It’s Promise
 11/14/2018 These mothefuckers turned my life upside down. If I could kill
            them all I would.
 12/25/2018 You think I forgot you got me arrested you fat lip ugly bitch! You
            and clebert are dead! I promise you! Am going to kill you and fat
            ugly piece of shit! It's money you wanted! Well than I have it for
            you! I got you and clebert
 12/25/2018 That's the point I didn't ask you to get involved and am still not!
            You fucking animals am going to kill as many of you as I can
 12/29/2018 Am going kill as many of u as I can! That's a promise! You don't
            have to worrie about me! I don't need anything from you
            motherfuckers everything you gave me and did for me is good
            enough! So don't worry fagets! I will repay the favor
 1/1/2019   Nothing happens by mistake. Ripping my family away, my friends
            away, than make it hopeless! Make it real hopeful! Attack him
            mentally! Strip it all away! Fuck you fagets! I understand! The
            why has always been what's it's been! No victory without sacrifice!
 1/1/2019   Am going to kill as many of you as I can!

                                        15
Case 1:19-cr-00111-JAO Document 1 Filed 01/10/19 Page 20 of 27        PageID #: 20




 1/2/2019     I promise you fagets are going to pay


      LOUIS’s iPhone also reflected the following geolocation data, noted in

longitude and latitude coordinates. On December 27, 2018, at 1341 hours,

LOUIS’s phone was located at coordinates corresponding to a location which is

adjacent to the Misawa Air Base Bowling Alley in Misawa, Japan. On December

30, 2018, at 1708 hours, LOUIS’s phone was located at coordinates corresponding

to a location which is adjacent to his residence at MAB.

      On January 4, 2019, AFOSI agents interviewed LOUIS at AFOSI MAB, JA,

in a non-custodial setting. LOUIS selected the time of the interview to be 0900

hours and volunteered to come back to AFOSI to further discuss the alleged

hacking and communication of threats. LOUIS told AFOSI he had a job interview

at 1000 hours and needed to leave prior to that time. LOUIS was not provided his

Miranda Warnings in accordance with the 5th Amendment, as he was not in the

custody of AFOSI. LOUIS was advised the interview was voluntary and he could

stop the interview and leave at anytime to which he verbally acknowledged his

understanding and willingness to proceed with the interview at that time. LOUIS

admitted he called the FBI and communicated a threat about blowing up

homosexuals with a pipe bomb. He claimed he was not serious about the threats

he made. LOUIS explained he wished for someone to take his hacking complaints

seriously. LOUIS did not tell the FBI agent he spoke with that he wanted to harm
                                        16
Case 1:19-cr-00111-JAO Document 1 Filed 01/10/19 Page 21 of 27            PageID #: 21



people in Japan, but that his mind was shifting in that direction. LOUIS claimed

the hacking had reached a level where a person called his phone and stated to be

with the New York Police Department who threatened to kill LOUIS, which

LOUIS told the FBI about. LOUIS stated he targeted the Lesbian, Gay, Bisexual,

Transgender, and Queer (LGBTQ) community because LOUIS had been harassed

by homosexuals on his social media and had become annoyed. LOUIS stated all of

his search history on his cell phone was done by himself, but that it was because

LOUIS wanted attention. Later in the interview, LOUIS denied he searched the

location and times of LGBTQ events. LOUIS continued for the duration of this

interview to explain how he was hacked and harassed by an unknown individual.

LOUIS consented and agreed to have his digital devices shipped to Defense

Computer Forensic Laboratory (DCFL) for analysis, receive a full medical exam,

participate in out-patient mental health treatment, and the release of his entire

mental health and medical record. LOUIS refused in-patient mental health

treatment and stated he would consider taking mental health medication depending

on the side effects. LOUIS also provided his password and pin for his computer.

      On January 4, 2019, as discussed above, LOUIS provided AFOSI verbal and

written consent via a signed AF Form 1364, to allow AFOSI agents to search his

iPhone and Tablet in its entirety for information related to the communication of

his threat to the FBI. LOUIS was not in custody at the time of consent.

                                          17
Case 1:19-cr-00111-JAO Document 1 Filed 01/10/19 Page 22 of 27        PageID #: 22



      On January 4, 2019, AFOSI searched LOUIS’s Tablet based on the above-

noted, signed, written consent of LOUIS. The search indicated that on December

24, 2018, LOUIS conducted the following searches in his web browser: “anarchist

cook book,” “how to make a pipe bomb,” and “how to make a bomb.” On

December 24, 2018, LOUIS had a browser history that indicated he visited

Amazon.com’s webpage for The Anarchist Cookbook by William Powell. This

browser history also reflected that LOUIS navigated to his shopping cart on

Amazon, Amazon checkout, and then to an “Amazon.com Thanks You” webpage.

Amazon is an online marketplace with a large selection of merchandise, to include

books and eBooks. eBooks are electronic formats of published materials. With

default settings, Amazon.com sends its users confirmation emails when orders are

completed. On December 24, 2018, LOUIS browsed Kayak.com, which is a

website used for finding and comparing airfare and associated travel arrangements.

LOUIS searched for flights from Misawa, Japan, to Fort Lauderdale, Florida,

scheduled to depart on January 7, 2019.

      On January 7, 2019, AFOSI agents interviewed LOUIS at AFOSI, MAB,

JA, in a non-custodial setting. LOUIS walked into the AFOSI office and requested

to speak with AFOSI. LOUIS told AFOSI he had written notes about what he had

gone through and it had helped him organize his thoughts, which wanted to share.

LOUIS was not provided his Miranda Warnings in accordance with the 5th

                                          18
Case 1:19-cr-00111-JAO Document 1 Filed 01/10/19 Page 23 of 27        PageID #: 23



Amendment, as he was not in the custody of AFOSI. LOUIS was advised the

interview was voluntary and he could stop the interview and leave at anytime to

which he verbally acknowledged his understanding and willingness to proceed

with the interview at that time. LOUIS wrote that he needed help and wished for

AFOSI to monitor his web presence to thwart his cyber hacker. In his notes,

LOUIS listed three options he had available, which included tracking down the

people who have been wronged by the hacker, learning to code and/or cyber

security, and the “nuclear option.” The nuclear option was further described as

either purchasing the Anarchist Cookbook to get placed on the FBI watchlist or

allow LOUIS’s hacker to believe LOUIS mentally broke down so the hacker

would not see it coming. LOUIS stated he noticed an increase in gay messages on

his Instagram account. LOUIS also reported that he would frequently find himself

at gay bars or around homosexual men. LOUIS believed his alleged hacker was

forcing LOUIS to choose between a homosexual relationship or death. LOUIS

also admitted he purchased the Anarchist Cookbook and said he believed

purchasing the book would place LOUIS on the FBI watch list. LOUIS claimed

not to be dangerous or violent and that he did not wish to harm gay people.

However, he admitted he researched purchasing firearms in West Virginia and

flights involving Florida and Colorado because LOUIS wanted to make the hacker

believe he was going off the rails.

                                        19
Case 1:19-cr-00111-JAO Document 1 Filed 01/10/19 Page 24 of 27           PageID #: 24



      On January 7, 2019, LOUIS relinquished possession of the Anarchist

Cookbook, which he recently received through the mail, to AFOSI agents on his

own volition. LOUIS was advised that he was not under obligation to relinquish

the property to AFOSI, and he stated he wanted to turn it over. The Anarchist

Cookbook is a book, first published in 1971, that “contains instructions for the

manufacture of explosives, rudimentary telecommunications phreaking devices,

and related weapons, as well as instructions for home manufacturing of illicit

drugs.”

               Initial Proceedings and Removal to the United States

      I have been informed that, pursuant to Title 18, United States Code, Section

3265(a)(1), in the case of any person charged with a violation of Title 18, United

States Code, Section 3261(a) who is not delivered to authorities of a foreign

country, the initial appearance of that person under the Federal Rules of Criminal

Procedure—(A) shall be conducted by a Federal magistrate judge; and (B) may be

carried out by telephony or such other means that enables voice communication

among the participants, including any counsel representing the person.

      I have also been informed that, pursuant to Title 18, United States Code,

Section 3265(b), in the case of any person described in Title 18, United States

Code, Section 3265(a), any detention hearing of that person under Title 18, United

States Code, Section 3142 (f)—(1) shall be conducted by a Federal magistrate

                                         20
Case 1:19-cr-00111-JAO Document 1 Filed 01/10/19 Page 25 of 27            PageID #: 25



judge; and (2) at the request of the person, may be carried out by telephony or such

other means that enables voice communication among the participants, including

any counsel representing the person.

      I have further been informed that, pursuant to Title 18, United States Code,

Section 3264(b), a Federal magistrate judge may order the removal of a person

arrested for or charged with a violation of Title 18, United States Code, Section

3261(a) to the United States.

                                     Conclusion

      I respectfully submit that the foregoing facts establish probable cause to

believe on or about the 28th day of December, 2018, the defendant, MICHELET

LOUIS, engaged in conduct outside of the United States that constituted an offense

punishable by imprisonment for more than one year, if the conduct had been

engaged in within the special maritime and territorial jurisdiction of the United

States, while accompanying the Armed Forces outside the United States, when he

knowingly and willfully did transmit in interstate and foreign commerce a

communication in the form of a telephone call, which contained a threat to injure,

specifically, “I’m to the point, ma’am, the only thing I keep thinking in my mind

right now is I’m going to build a few pipe bombs. You know what I mean? Build a

few pipe bombs. I’m going to find a gun. I’m going to take as many of them out as

I can. . . . I’m going to take out as many gay people as I can[]” in violation of

                                          21
Case 1:19-cr-00111-JAO Document 1 Filed 01/10/19 Page 26 of 27            PageID #: 26



Sections 875(c) and 3261(a) of Title 18 of the United States Code.

      I also respectfully submit that the foregoing facts establish probable cause to

believe on or about the 28th day of December, 2018, the defendant, MICHELET

LOUIS, engaged in conduct outside of the United States that constituted an offense

punishable by imprisonment for more than one year, if the conduct had been

engaged in within the special maritime and territorial jurisdiction of the United

States, while accompanying the Armed Forces outside the United States, when he

willfully did transmit, in and affecting interstate and foreign commerce, a

communication in the form of a telephone call, and the communication contained a

threat concerning an attempt being made, or to be made, to kill, injure, or

intimidate individuals by means of fire or an explosive, specifically pipe bombs,

specifically, “I’m to the point, ma’am, the only thing I keep thinking in my mind

right now is I’m going to build a few pipe bombs. You know what I mean? Build a

few pipe bombs. I’m going to find a gun. I’m going to take as many of them out as

I can. . . . I’m going to take out as many gay people as I can[]” in violation of

Sections 844(e) and 3261(a) of Title 18 of the United States Code.

      DATED: Honolulu, Hawaii, January 10, 2019

                                                     /s/ Heidi Turner
                                                     HEIDI TURNER
                                                     Special Agent
                                                     Federal Bureau of Investigation



                                          22
Case 1:19-cr-00111-JAO Document 1 Filed 01/10/19 Page 27 of 27        PageID #: 27




This Criminal Complaint and Affidavit in support thereof were presented to,
approved by, and probable cause to believe that the defendant above-named
committed the charged crime found to exist by the undersigned Judicial Officer at
 12:08 p.m. on January 10, 2019.
_________

Sworn to under oath before me telephonically and attestation acknowledged
pursuant to FRCP 4.1(b)(2),
This 10th day of January, 2019:




                         Kenneth J. Mansfield
                         United States Magistrate Judge




                                         23
